El abogado Enrique Rincón demandó a Pedro Roig para qne le pague la cantidad de $1,000 dollars, fundándose en mi contrato para qne prestara sus servicios profesionales al de-mandado y pagara los gastos de una reclamación de Roig contra Julio García Casas, sobre reconocimiento de sociedad civil Se comprometió Roig a pagarle $1,500 en esta forma: $500 a,l presentar la demanda, $500 el día del juicio y lo restante al terminar el pleito.' Al presentar la demanda de Roig contra García Casas recibió $500. Tuvo que presentar tam-bién una demanda de injunction y entonces fué transado el pleito comprando Roig por $30,000 y que su demandado se niega a pagarle los $1,000 restantes. .
Negó Roig en su contestación que el contrato fuera cele-brado en los términos alegados y afirmó que labia convenido en pagar $1,000 en la forma siguiente: $500 al radicar la. demanda y los otros $500 cuando terminara el pleito pur sen tencia final y que habiendo pagado $500 a-1 ser radicada ia demanda, cumplió con los términos de su contrato puesto que si el pleito terminaba sin llegar a juicio el demandante co-braría solamente $500 y que el pleito terminó por desisti-miento, sin juicio ni sentencia. >•
Hay una disparidad absoluta entre las partes respecto a cual fué el convenio. La prueba en el juicio fué contra;-dictoria, sosteniendo cada parte los términos alegados. La sentencia declaró que el demandado debía pagar $500 y am-bas partes apelaron de ella.
No se lia decidido el Conflicto de la evidencia en favor de una u otra parte contendiente, y por tanto debe revocarse la sentencia y devolverse el caso a la corte inferior para que se decida el conflicto y dicte la sentencia correspondiente....
*936, El Juez Asociado Su. Audrey, emitió la opinión del tribunal.